DETAILED CORRESPONDENCE
This communication is in response to the Application filed on 03/25/2020 in which claims 1-7 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The applicant's drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
The information disclosure statement filed 03/25/2020 is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Okamura et al. (US2013311004 A1, hereinafter “Okamura”) as applied to claim 1 above, in view of MATTERS et al. (US 20140222252 A1, hereinafter “MATTERS”).
Regarding claim 1, Okamura (Figs. 1-7) discloses a vehicle control system, comprising: a driving operation device provided in a vehicle and configured to accept a driving operation by a user (FIG. 1 is a schematic diagram illustrating a vehicle control apparatus related to an embodiment As shown in FIG. 1, a vehicle control apparatus 1 of the present embodiment is mounted in a vehicle 2, performs a variety of control on the vehicle 2, and enables a remote operation from outside of the vehicle by using a remote control 3; Okamura at [0021]); an operation terminal configured to be carried by the user and including an input/output unit configured to accept an input by the user and to output a signal (As shown in FIG. 3, the remote control 3 includes an input device 2; Okamura at [0032] and [0033]); and a control device configured to control traveling of the vehicle based on a signal from the driving operation device (the traveling control device 18 includes a driving force control unit which controls the magnitude of a driving force, a braking force control unit which, controls the magnitude of a braking force, a steering control unit which controls a steering angle, and the like; Okamura at [0021]) and to execute remote parking processing to move the vehicle to a parking position based on a signal from the operation terminal (Fig, 4 is a diagram illustrating a state in which a vehicle is made to enter a parking lot through a remote operation using the remote control; Okamuraa at [0036]), wherein, when the control device detects the driving operation based on a signal from the driving operation device during the remote parking processing (the position detecting device 22 transmits the acquired position information of the remote control 3 to the communication device 25. Thereby, the operator can perform a driving operation of the vehicle 2 from the remote control 3 by operating the input device 21; Okamura at [0034]). 
 does not explicitly teach the control device executes suspension processing to stop the vehicle and to make the input/output unit notify that the driving operation device has been operated. However, MATTERS teaches or at least suggests the control device executes suspension processing to stop the vehicle and to make the input/output unit notify that the driving operation device has been operated (FIG. 10 shows an exemplary process diagram for the operation of the parking assistance system 5. Prior to a parking procedure, the driver 3 exits the vehicle 1, the same being positioned in front of the parking space 4, oriented toward the same, and in the gear position P of the automatic transmission; MATTERS at [0064]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Okamura to include the suspension processing, the control device is configured to make the input/output unit display a resumption button for resuming the remote parking processing, as taught by MATTERS in order to provide possible parked easily in parallel parking space parallel to the road direction and perpendicular parking space perpendicular to the road direction.

Regarding claim 6, Okamura (Figs. 1-7) discloses the claimed invention substantially as explained above. Further, Okamura teaches wherein the driving operation device includes at least one of an accelerator pedal, a brake pedal, a steering wheel, and a shift lever ((FIG. 10 shows an exemplary process diagram for the operation of the parking assistance system 5. Prior to a parking procedure, the driver 3 exits the vehicle 1, the same being positioned in front of the parking space 4, oriented toward the same, and in the gear position P of the automatic transmission; MATTERS at [0064]).

Regarding claim 7, Okamura (Figs. 1-7) discloses the claimed invention substantially as explained above. Further, MATTERS (Figs. 1-7) teaches wherein the driving operation device includes a steering wheel configured to rotate according to a steering angle of a wheel (The parking assistant 5 then takes over the control of the drive, braking, and steering functions, and optionally the gear selection . 

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Okamura et al. (US2013311004 A1, hereinafter “Okamura”) in view of MATTERS et al. (US 20140222252 A1, hereinafter “MATTERS”) as applied to claim 1 above, and further in view of  Krekel et al. (US 20200086852 A1, hereinafter “Krekel”).
Regarding claim 2, Okamura, as modified by MATTERS discloses the claimed invention substantially as explained above, but the combination does not explicitly teach wherein, in the suspension processing, the control device is configured to make the input/output unit display a resumption button for resuming the remote parking processing and an end button for ending the remote parking processing. However, Krekel teaches or at least suggests wherein, in the suspension processing, the control device is configured to make the input/output unit display a resumption button for resuming the remote parking processing and an end button for ending the remote parking processing (… input from an operator. This may be done via the remote computing device 122, wherein operator 120 presses a button the remote computing device to cause the remote parking operation to begin or continue after pausing; Krekel at [0044]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Okamura and  MATTERS to include the suspension processing, the control device is configured to make the input/output unit display a resumption button for resuming the remote parking processing, as taught by Krekel in order to allow the occupant to exit the vehicle.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Okamura et al. (US2013311004 A1, hereinafter “Okamura”) in view of MATTERS et al. (US 20140222252 A1, hereinafter “MATTERS”) in view of  Krekel et al. (US 20200086852 A1, hereinafter “Krekel”) as applied to claims 1 and 2 above, and further in view of Oberheu (US 20170174191 A1).
Regarding claims 3 and 5, Okamura, MATTERS as modified by Krekel disclose the claimed invention substantially as explained above, the combination does not explicitly teach wherein the control device is configured to actuate a parking brake device when the end button is operated in the suspension processing. However, Krekel teaches or at least suggests wherein the control device is configured to actuate a parking brake device when the end button is operated in the suspension processing (…a system for the remote actuation of a parking brake in a vehicle, thereby to insure that the parking brake of the vehicle is set when the driver exits the vehicle; Oberheu at [0020]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Okamura, MATTERS and Krekel to include the control device is configured to actuate a parking brake device when the end button is operated in the suspension processing, as taught by Oberheu in order to ensure simple and efficient remote actuation system.

 Regarding claim 4, Okamura, MATTERS as modified by Krekel disclose the claimed invention substantially as explained above. Further, Oberheu teaches or at least suggests wherein the control device is configured to actuate a parking brake device when the end button is operated in the suspension processing (… a system for the remote actuation of a parking brake in a vehicle, thereby to insure that the parking brake of the vehicle is set when the driver exits the vehicle; Oberheu at [0020]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Okamura, MATTERS and Krekel to include the control device is configured to actuate a parking brake device when the end button is operated in the suspension processing, as taught by Oberheu in order to ensure simple and efficient remote actuation system.

Conclusion
The prior art made of record and cited in the PTO-892 form is considered pertinent to applicant's disclosure. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www .uspto .gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W.C/            Examiner, Art Unit 3663           

/JONATHAN M DAGER/Primary Examiner, Art Unit 3663